UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1011



SAMUEL NDUM AKWA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General;
NURIA PRENDES, DHS, USCIS Field Operations
Director; JAN BOYLE, AUSA,

                                                        Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-537-577)


Submitted:   September 8, 2006         Decided:   September 29, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Angie N. N’Duka, LAW OFFICES OF ANGIE N. N’DUKA, Dallas, Texas, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, OFFICE OF IMMIGRATION LITIGATION, Paul
Cirino, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Samuel Ndum Akwa petitions for review of the Board of

Immigration Appeals’ order affirming the immigration judge’s denial

of his motion to reopen his 1989 deportation proceeding.       Akwa

sought rescission of a final order of deportation entered in

absentia because he failed to attend a scheduled hearing.      Akwa

asserts he was never personally served with the Order to Show Cause

and that he was   unaware of the scheduled deportation hearing.    We

have reviewed the administrative record and find no abuse of

discretion in the denial of the motion to reopen.       See INS v.

Doherty, 502 U.S. 314 (1992); 8 U.S.C.A. § 1229a(b)(5)(C)(I),

(e)(1) (West 2005).   We therefore deny the petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -